—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered April 7, 1999, which, upon the granting of the plaintiff’s application, made at the close of evidence, for judgment as a matter of law on the issue of liability, and upon a jury verdict awarding the plaintiff Eleanor Davis damages in the sum of $751,900 ($59,400 for lost earnings, $186,500 for past pain and suffering, and $506,000 for future pain and suffering), is in favor of the plaintiff and against them.
Ordered that the judgment is affirmed, with costs.
The trial court properly allowed into evidence the opinion testimony of the plaintiff’s psychiatrist (see, Kravitz v Long Is. Jewish-Hillside Med. Ctr., 113 AD2d 577).
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Friedmann, Florio and Feuerstein, JJ., concur.